Case 2:19-cv-01171-JTM-KWR Document1 Filed 02/05/19 Page 1of8

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT, Plaintiff § CIVIL ACTION

§
VS § NO.
Sf Landry, SECT.HMAG.4
James Leblanc, § E *
Randy Smith § Complaint under the Civil
Angie Cook, § Rights Act 42 U.S.C. 1983
Denise Porter
Warren Montgomery

Scott Perillouix

Defendants

A. Jurisdiction

Jurisdiction is invoked pursuant to 28 U.S.C. § 1343, 42 U.S.C. §1983, and 42 U.S.C. 1985
B. Parties

This Complaint alleges the Civil Rights of Plaintiff Kevin Quatrevingt, who presently
resides at 62114 Warrior Rd, Lacombe, La 70445, were violated by the actions of the below
named individuals. The actions were and continue to be directed against Plaintiff throughout the
State of Louisiana, primarily in St. Tammany Parish, La. The actions violative of Plaintiffs rights
began in 2014 and are continuing daily.

Defendant Jeff Landry resides in Louisiana and is employed as the Attorney Genereal of the
State of Louisiana. This defendant is sued in his official capacity, Defendant Attorney General
Jeff Landry is the executive head and chief administrative officer of the Louisiana Department of

Justice and has the responsibility for the policies of the department and for the administration,

conirol, and operation of the functions, programs, and affairs of the department prsuagypine Cai
Process

 

 

 

TENDERED FOR FILING 2X Dktd
GP — CtRmDep
i _—. Doc. No.
FEB 05 2019

U.S. DISTRICT COURT
Case 2:19-cv-01171-JTM-KWR Document1 Filed 02/05/19 Page 2 of 8

R.S. 36:701. Defendants department continues to issue directives to other State agencies
identifying Plaintiff as a sex offender and has assisted in arresting Plaintiff for sex offender

registration violations, despite being fully aware of a judgment that he is not a sex offender.

Defendant James M. Leblanc resides in Louisiana and is employed as the Secretary of the
Louisiana Department of Public Safety and Corrections (DPSC). This defendant is sued in his
official capacity. Defendant is the executive head and chief administrative officer of the
Department of Public Safety and Corrections and has the responsibility for the policies of the
department and for the administration, control, and operation of the functions, programs, and
affairs of the department in accordance with La R.S. 36:403. The Office of Motor Vehicles,
Bureau of Criminal Identification and Information, and Louisiana State Police are sub-units of
the DPSC and are responsible for the implementation, development, and maintenance of the
central registry known as the State Sex Offender and Child Predator Registry in accordance with
La RS. 15:542.1.5. Defendants agaency refuses to remove Plaintiff from the Sex Offender and

Child Predator Registry, despite being fully aware of a judgment that he is not a sex offender.

Defendant Randy Smith resides in St. Tammany Parish, Louisiana and is employed as the
Sheriff of St. Tammany Parish, a subdivision of the State of Louisiana. This Defendant is sued in
his official capacity. He is the chief law enforcement officer in the parish in accordance with
Article V Subsection 27 of the Louisiana Constitution of 1974. He has the responsibility for the
policies of the department and for the training, administration, control, and operation of the
functions, programs, and affairs of the department. Defendants department continues to require
Plaintiff to register as a sex offender, and harass, arrest, and charge Plaintiff for violations

thereof, despite being fully aware of a judgment that he is not a sex offender.

Defendant Angie Cook resides in St. Tammany Parish, Louisiana and is employed as a
Deputy Sheriff of St. Tammany Parish, This Defendant is sued in her personal and official
capacities. This defendant is responsible for the registration and notification, as well as
monitoring, of sexual offenders in St. Tammany Parish. This Defendant willingly and
intentionally ignores a judicial determination that Plaintiff is not a sex offender. She submits
warrants for Plaintiffs arrest alleging he has an obligation to register based on a charge
determined not to require registration, She sends deputies to harass Plaintiff and his family
regarding his whereabouts. She forces, via threats of arrest, Plaintiff to register as a sex offender.

All these actions occur despite her being fully aware of a judgment that he is not a sex offender.

Defendant Denis Porter resides in St. Tammany Parish, Louisiana and is employed as a

Deputy Sheriff of St. Tammany Parish. This Defendant is sued in her personal and official
Case 2:19-cv-01171-JTM-KWR Document 1 Filed 02/05/19 Page 3 of 8

capacities. This Defendant is responsible for the registration and notification, as well as
monitoring, of sexual offenders in St. Tammany Parish. This Defendant also willingly and
intentionally ignores a judicial determination that Plaintiff is not a sex offender. She sends
deputies to harass Plaintiff and his family regarding his whereabouts. She forces, via threats of
arrest, Plaintiff to register as a sex offender. All these actions occur despite her being fully aware

of a judgment that he is not a sex offender.

Defendant Warren Montgomery is the District Attorney in St Tammany Parish. He has
charge of every criminal prosecution by the State in his district in accordance with R.S. 16:1.
Defendant is sued in his official capacity. Defendant has the responsibility for the policies of the
department and for the administration, control, and operation of the functions, programs, and
affairs of his office. Defendants office continues to attempt to prosecute Plaintiff for sex offender

registration violations despite being fully aware of a judgment that he is not a sex offender.

Defendant Scott Perriloux is the District Attorney in Tangipahoa Parish. He has
charge of every criminal prosecution by the State in his district in accordance with R.S. 16:1.
Defendant is sued in his official capacity. Defendant has the responsibility for the policies of the
department and for the administration, control, and operation of the functions, programs, and
affairs of his office. Defendants office continues to attempt to prosecute Plaintiff for sex offender

registration violations despite being fully aware of a judgment that he is not a sex offender.

C. Causes of Action
1. The following civil right has been violated: Right to Free Speech

Supporting Facts: Defendants, James Leblanc, Jeff Landry, and Randy Smith, through their
agencies, along with Defendants Angie Cook and Denise Porter have successfully conspired to
force Plaintiff to register as a sex offender. In doing so, Plaintiff is required to have “Sex
Offender” placed on his drivers license, and additionally to mail out a notice indicating he is a

sex offender. Both these actions are against Plaintiffs will and forced upon him under threat of
Case 2:19-cv-01171-JTM-KWR, Document 1 Filed 02/05/19 Page 4 of 8

arrest. These actions constitute speech which this Plaintiff does not agree and therefore it is
speech compelled by government actors. Additionally such speech requirements conflict with a

judicial determination.

2. The following civil right has been violated: Right from unreasonable searches and seizures

Supporting Facts: Defendants, Jeff Landry and Randy Smith, through their agencies, along
with Defendants Angie Cook and Denise Porter have successfully conspired to obtain search and
seizure warrants against Plaintiff, his properties and his effects, on the basis of him being a sex

offender despite being fully aware of a judgment that he is not a sex offender.

3. The following civil right has been violated: Right to be free from double jeopardy

Supporting Facts: Defendants, Jeff Landry, and Randy Smith, through their agencies, along
with Defendants Angie Cook and Denise Porter have continued to effectuate arrest against
Plaintiff subjecting him to re-litigation of facts already determined in his favor. Defendants
Warren Montgomery and Scott Perriloux allow charges to move forward into prosecutions
despite being fully aware of the judicial determination controlling of these matters. Arrest,
relitigation, and reprosection all violate res judicata and cause Plaintiff to be put in jeopardy of

losing liberty again for the same offense.

4. The following civil right has been violated: Right to Due Process

Supporting Facts: Defendants, James Leblanc, Jeff Landry, and Randy Smith, through their
agencies, along with Defendants Angie Cook and Denise Porter have successfully conspired to
force Plaintiff to register as a sex offender. In doing so, Plaintiff's due process, a judicial
determination from 2014 is wholly ignored. Plaintiff is not only denied further due process, but
also denied any effect of the process he already received and finalized, Defendants Scott
Perriloux and Warren Montgomery further deny Plaintiff due process in ignoring the effects of
res judicata. Further, Plaintiff suggest Defendant Jeff Landry , denies Plaintiff due process in
State Court’s by allowing his agency, the Louisiana Attorney Generals Office to threaten

“disciplinary action” against State judges if they rule in Plaintiffs favor.

5. The following civil right has been violated: Right to Equal Protection under Law
Case 2:19-cv-01171-JTM-KWR Document1 Filed 02/05/19 Page 5 of 8

Supporting Facts: All defendants deny Plaintiff equal protection under the law. In any case
wherein the Defendants win a judicial determination, they are quick to effectuate it. Yet here
they wholly ignore the judicial determination. Further, when other citizens receive juducial
determinations, the Defendants assist in enforcement, such as child custody, child support, tro’s
etc. Yet for Plaintiff, the Defendants refuse to assist or even comply with the judicial

determination. In fact, Defendants wholly deny Plaintiff any protection under law.

D. Previous Lawsuits and Administrative Relief
Plaintiff asserts he obtained adminstrative relief via a trial de novo, as allowed by La R.S.

49:964, when, through a Criminal Proceeding in State of Louisiana v Kevin Quatrevingt, St.
Tammany Parish, Louisiana, 22" JDC, Division F #493820 a District Court judge determined
Plaintiffs conviction was not equivalent to a sex offense.. (Defendants disagree)

Because Defendants disagree, they wholly ignore the judicial determination which resulted
in Plaintiff filing requesting further relief in the same Court, however he was advised relief
would have to come from Civil Court.

Plaintiff in 2015 filed a Civil proceeding, St Tammany Parish, Louisiana, 22" JDC, Kevin
Quatrevingt vs Louisiana Attorney General #2015-13724, requesting a TRO. The Trial Court
determined Improper Venue and the District Court lacked Subject Matter Jurisdiction over Sex
Offender Registration

Plaintiff filed an appeal of that decision in 2016 in Louisianas’ First Circuit Court of
Appeal, Kevin Quatrevingt vs Louisiana Attorney General #2016-CW-0322. There, the
Appellate Court determined District Courts did have subject matter jurisdiction over Sex
Offender Registration, however venue was mandated in the 19" JDC. Plaintiff was denied a
Rehearing, and the Louisiana Supreme Court refused certiorari.

Plaintiff in 2017 filed a Civil proceeding, East Baton Rouge Parish, Louisiana, 19" JDC,
Kevin Quatrevingt vs State of Louisiana through Jeff Landry, Attorney General #654-843,
requesting a TRO. The Trial Court maintained the Defendants Peremptory exception of

Preemption, -asserting the failure to appeal administratively perempts the 2014 Judicial
Case 2:19-cv-01171-JTM-KWR Document1 Filed 02/05/19 Page 6 of 8

Determination from having any effect.

Plaintiff sought a writ in a 2017 in the Louisiana First Circuit Court of Appeal, Kevin
Quatrevingt vs State of Louisiana through Jeff Landry, Attorney General 2017-CW-0536
The Appellate Court determined the Trial Courts decision is properly reviewed under appellate
jurisdiction.

Plaintiff then sought an appeal in 2018 to the Louisiana First Circuit Court of Appeal
Kevin Quatrevingt vs State of Louisiana through Jeff Landry, Attorney General 2017-CA-0884
The Appellate Court affirmed the Trial Courts sustaining of Peremptory Exception of

Peremption. Thereafter the Louisiana Supreme Court refused Certiorari.

This filing now follows

E. Request for Relief

Plaintiff request that this Court grant the following relief:

1) Issue an injunction preventing defendants, their agencies, departments, agents,
employees, and all persons, firms, and/or corporations acting or claiming to act on its behalf or in
concert with them, from enforcing sex offender related statutes against Plaintiff and further

preventing them from using legal process to prosecute Plaintiff for sex offender related statutes.

2) Issue an order requiring the Defendants to remove all of Plaintiffs information from the

Child Predator and Sex Offender Registry.

3) Issue an order requiring Defendants issue notice that Plaintiff is not a sex offender in the

same manner as they notified the public that Plaintiff was, and at their cost.

4) An order that Defendants each, individually as representatives of their respective
agencies issue a letter on Agency letterhead, directly to Plaintiff, stating that he is not a sex

offender and not subject to any sex offender obligations.
5) Damages in an amount to be determined because damages continue to accrue.

6) Punitive Damages in the sum of $638,750

F. Plaintiffs Decleration
Case 2:19-cv-01171-JTM-KWR Document1 Filed 02/05/19 Page 7 of 8

1) I declare under penalty of perjury that all facts represented in this complaint and any
attachments hereto are true and correct.

2) I understand it is my responsibility to keep the Court informed of my whereabouts and failure
to do so may result in this action being dismissed with prejudice.

3) I understand that I am prohibited from bringing a civil action in forma pauperis if I have
brought three or more civil actions in a court of the United States while incarcerated or detained
in any facility that were dismissed on the grounds that they were frivolous, malicious, or failed to
state a claim upon which relief may be granted, unless | am under imminent danger or serious
physical injury.

4) I understand that even if I am allowed to proceed in forma pauperis, I am responsible for

paying the entore $400.00 filing fee and any cost assessed by the Court.

Signedthis_|4 day of QAwvagey , 20/4

Kevin Quatrevingt, Pro Se
62114 Warrior Rd

Lacombe, La 70445
504-371-2985
Case 2:19-cv-01171-JTM-KWR Document 1 Filed 02/05/19 Page 8 of 8

iL] |

=

: B
ah

eS SE
ee.

     
   
   

   
     
 

 

OfLOL WT SNVITUO MIN

IS svu ISL-9 jus

: GAOd 005

: : 4HN09 40 yHAT9 4O1WASIO TWu3034

tage 4 De TE Se “rae i
me

SHP WT? 1 Les
3433 HWY 180 — DATE: 61 FEB 2019
MANDEVILLE LA 70471-3101

SHIP (504) 589-7680
TO: FEDERAL DISTRICT CLERK OF COURT

5@@ POYDRAS ST

To eet ee ore

  

      

 

 

 

   

 

ky P § GROUND. |
. TRACKING #: 1Z 788 E58 @3 8869 6037 | = a
. ; BILLING: PrP : Sainte seg tg 3
a af bs. ‘
- = wa hyn we we oop mel j
5 ie omoemciswom r,s ., “|

a

Wy
